

114 S1187 IS: America Implementing New National Opportunities To Vigorously Accelerate Technology, Energy, and Science Act
U.S. Senate
2015-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1187IN THE SENATE OF THE UNITED STATESMay 4, 2015Mr. Coons (for himself, Mr. Rubio, Mr. Durbin, and Mr. Kirk) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo improve management of the National Laboratories, enhance technology commercialization,
			 facilitate public-private partnerships, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the America Implementing New National Opportunities To Vigorously Accelerate Technology, Energy, and Science Act or the America INNOVATES Act.
 (b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents. Sec. 2. Definitions. Sec. 3. Savings clause. TITLE I—Innovation management at Department of Energy Sec. 101. Under Secretary for Science and Energy. Sec. 102. Technology transfer and transitions assessment. TITLE II—Cross-sector partnerships and grant competitiveness Sec. 201. Agreements for Commercializing Technology pilot program. Sec. 202. Public-private partnerships for commercialization. Sec. 203. Inclusion of early-stage technology demonstration in authorized technology transfer activities. Sec. 204. Information and resources for startups and small businesses. Sec. 205. Funding competitiveness for institutions of higher education and other nonprofit institutions. TITLE III—Assessment of impact Sec. 301. Report by Government Accountability Office.  2.DefinitionsIn this Act:
 (1)DepartmentThe term Department means the Department of Energy. (2)National Laboratory (A)In generalThe term National Laboratory means a nonmilitary national laboratory owned by the Department.
 (B)InclusionsThe term National Laboratory  includes— (i)Ames Laboratory;
 (ii)Argonne National Laboratory; (iii)Brookhaven National Laboratory;
 (iv)Fermi National Accelerator Laboratory; (v)Idaho National Laboratory;
 (vi)Lawrence Berkeley National Laboratory; (vii)National Energy Technology Laboratory;
 (viii)National Renewable Energy Laboratory; (ix)Oak Ridge National Laboratory;
 (x)Pacific Northwest National Laboratory; (xi)Princeton Plasma Physics Laboratory;
 (xii)Savannah River National Laboratory; (xiii)Stanford Linear Accelerator Center;
 (xiv)Thomas Jefferson National Accelerator Facility; and (xv)any laboratory operated by the National Nuclear Security Administration, with respect to the civilian energy activities conducted at the laboratory.
 (3)SecretaryThe term Secretary means the Secretary of Energy. 3.Savings clauseNothing in this Act or an amendment made by this Act abrogates or otherwise affects the primary responsibilities of any National Laboratory to the Department.
		IInnovation management at Department of Energy
			101.Under Secretary for Science and Energy
 (a)In generalSection 202(b) of the Department of Energy Organization Act (42 U.S.C. 7132(b)) is amended— (1)by striking Under Secretary for Science each place it appears and inserting Under Secretary for Science and Energy; and
 (2)in paragraph (4)— (A)in subparagraph (F), by striking and at the end;
 (B)in subparagraph (G), by striking the period at the end and inserting a semicolon; and (C)by inserting after subparagraph (G) the following:
							
 (H)establish appropriate linkages between offices under the jurisdiction of the Under Secretary; and (I)perform such functions and duties as the Secretary shall prescribe, consistent with this section.. 
						(b)Conforming amendments
 (1)Section 3164(b)(1) of the Department of Energy Science Education Enhancement Act (42 U.S.C. 7381a(b)(1)) is amended by striking Under Secretary for Science and inserting Under Secretary for Science and Energy.
 (2)Section 641(h)(2) of the United States Energy Storage Competitiveness Act of 2007 (42 U.S.C. 17231(h)(2)) is amended by striking Under Secretary for Science and inserting Under Secretary for Science and Energy.
 102.Technology transfer and transitions assessmentNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Science, Space, and Technology of the House of Representatives a report that includes—
 (1)an assessment of the ability of the Department to carry out the goals of section 1001 of the Energy Policy Act of 2005 (42 U.S.C. 16391), including an assessment of the role and effectiveness of the Director of the Office of Technology Transitions; and
 (2)recommendations for policy changes for the Department and legislative changes to section 1001 of the Energy Policy Act of 2005 (42 U.S.C. 16391) to improve the ability of the Department to successfully transfer new energy technologies to the private sector.
				IICross-sector partnerships and grant competitiveness
			201.Agreements for Commercializing Technology pilot program
 (a)In generalThe Secretary shall carry out the Agreements for Commercializing Technology pilot program of the Department, as announced by the Secretary on December 8, 2011, in accordance with this section.
 (b)TermsEach agreement entered into pursuant to the pilot program referred to in subsection (a) shall provide to the contractor of the applicable National Laboratory, to the maximum extent determined to be appropriate by the Secretary, increased authority to negotiate contract terms, such as intellectual property rights, indemnification, payment structures, performance guarantees, and multiparty collaborations.
				(c)Eligibility
 (1)In generalNotwithstanding any other provision of law (including regulations), any National Laboratory may enter into an agreement pursuant to the pilot program referred to in subsection (a).
 (2)Agreements with non-Federal entitiesTo carry out paragraph (1) and subject to paragraph (3), the Secretary shall permit the directors of the National Laboratories to execute agreements with non-Federal entities, including non-Federal entities already receiving Federal funding that will be used to support activities under agreements executed pursuant to paragraph (1).
 (3)RestrictionThe requirements of chapter 18 of title 35, United States Code (commonly known as the Bayh-Dole Act) shall apply if—
 (A)the agreement is a funding agreement (as that term is defined in section 201 of that title); and (B)at least 1 of the parties to the funding agreement is eligible to receive rights under that chapter.
 (d)Submission to SecretaryEach affected director of a National Laboratory shall submit to the Secretary, with respect to each agreement entered into under this section—
 (1)a summary of information relating to the relevant project; (2)the total estimated costs of the project;
 (3)estimated commencement and completion dates of the project; and (4)other documentation determined to be appropriate by the Secretary.
 (e)CertificationThe Secretary shall require the contractor of the affected National Laboratory to certify that each activity carried out under a project for which an agreement is entered into under this section—
 (1)is not in direct competition with the private sector; and (2)does not present, or minimizes, any apparent conflict of interest, and avoids or neutralizes any actual conflict of interest, as a result of the agreement under this section.
 (f)ExtensionThe pilot program referred to in subsection (a) shall be extended for a term of 3 years after the date of enactment of this Act.
				(g)Reports
 (1)Initial reportNot later than 60 days after the date described in subsection (f), the Secretary, in coordination with directors of the National Laboratories, shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Science, Space, and Technology of the House of Representatives a report that—
 (A)assesses the overall effectiveness of the pilot program referred to in subsection (a); (B)identifies opportunities to improve the effectiveness of the pilot program;
 (C)assesses the potential for program activities to interfere with the responsibilities of the National Laboratories to the Department; and
 (D)provides a recommendation regarding the future of the pilot program. (2)Annual reportsAnnually, the Secretary, in coordination with the directors of the National Laboratories, shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Science, Space, and Technology of the House of Representatives a report that accounts for all incidences of, and provides a justification for, non-Federal entities using funds derived from a Federal contract or award to carry out agreements entered into under this section.
					202.Public-private partnerships for commercialization
 (a)In generalSubject to subsections (b) through (d), the Secretary shall delegate to directors of the National Laboratories signature authority with respect to any agreement described in subsection (b) the total cost of which (including the National Laboratory contributions and project recipient cost share) is less than $1,000,000.
 (b)AgreementsSubsection (a) applies to— (1)a cooperative research and development agreement;
 (2)a non-Federal work-for-others agreement; and (3)any other agreement determined to be appropriate by the Secretary, in collaboration with the directors of the National Laboratories.
 (c)LimitationSubsection (a) does not apply to an agreement with a majority-foreign-owned company. (d)Administration (1)AccountabilityThe director of the affected National Laboratory and the affected contractor shall carry out an agreement under this section in accordance with applicable policies of the Department, including by ensuring that the agreement does not compromise any national security, economic, or environmental interest of the United States.
 (2)CertificationThe director of the affected National Laboratory and the affected contractor shall certify that each activity carried out under a project for which an agreement is entered into under this section does not present, or minimizes, any apparent conflict of interest, and avoids or neutralizes any actual conflict of interest, as a result of the agreement under this section.
 (3)Availability of recordsOn entering an agreement under this section, the director of a National Laboratory shall submit to the Secretary for monitoring and review all records of the National Laboratory relating to the agreement.
 (4)RatesThe director of a National Laboratory may charge higher rates for services performed under a partnership agreement entered into pursuant to this section, regardless of the full cost of recovery, if the funds are exclusively used to support further research and development activities at the applicable National Laboratory.
 (e)Conforming amendmentSection 12 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3710a) is amended— (1)in subsection (a)—
 (A)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and indenting the subparagraphs appropriately;
 (B)by striking Each Federal agency and inserting the following:  (1)In generalExcept as provided in paragraph (2), each Federal agency; and
 (C)by adding at the end the following:  (2)ExceptionNotwithstanding paragraph (1), in accordance with section 202(a) of the America INNOVATES Act, approval by the Secretary of Energy shall not be required for any technology transfer agreement proposed to be entered into by a National Laboratory of the Department of Energy, the total cost of which (including the National Laboratory contributions and project recipient cost share) is less than $1,000,000.; and
 (2)in subsection (b), by striking subsection (a)(1) each place it appears and inserting subsection (a)(1)(A). 203.Inclusion of early-stage technology demonstration in authorized technology transfer activitiesSection 1001 of the Energy Policy Act of 2005 (42 U.S.C. 16391) is amended—
 (1)by redesignating subsection (g) as subsection (h); and (2)by inserting after subsection (f) the following:
					
 (g)Early-Stage technology demonstrationThe Secretary shall permit the directors of the National Laboratories to use funds authorized to support technology transfer within the Department to carry out early-stage and precommercial technology demonstration activities to remove technology barriers that limit private sector interest and demonstrate potential commercial applications of any research and technologies arising from National Laboratory activities..
 204.Information and resources for startups and small businessesSection 9 of the Small Business Act (15 U.S.C. 638) is amended by adding at the end the following:  (tt)InformationIn carrying out the SBIR and STTR programs of the Department of Energy, the Secretary of Energy shall provide to small business concerns seeking funding under the programs information concerning resources that are available to small business concerns at National Laboratories and federally funded research and development centers..
 205.Funding competitiveness for institutions of higher education and other nonprofit institutionsSection 988(b) of the Energy Policy Act of 2005 (42 U.S.C. 16352(b)) is amended— (1)in paragraph (1), by striking Except as provided in paragraphs (2) and (3) and inserting Except as provided in paragraphs (2), (3), and (4); and
 (2)by adding at the end the following:  (4)Exemption for institutions of higher education and other nonprofit institutions (A)In generalParagraph (1) shall not apply to a research or development activity performed by an institution of higher education or nonprofit institution (as defined in section 4 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3703)).
 (B)Termination dateThe exemption under subparagraph (A) shall apply during the 6-year period beginning on the date of enactment of this paragraph..
				IIIAssessment of impact
 301.Report by Government Accountability OfficeNot later than 3 years after the date of enactment of this Act, the Comptroller General of the United States shall submit to Congress a report—
 (1)describing the results of the projects developed under sections 201, 202, and 203, including information regarding—
 (A)partnerships initiated as a result of those projects and the potential linkages presented by those partnerships with respect to national priorities and other taxpayer-funded research; and
 (B)whether the activities carried out under those projects result in— (i)fiscal savings;
 (ii)expansion of National Laboratory capabilities; (iii)increased efficiency of technology transfers; or
 (iv)an increase in general efficiency of the National Laboratory system; (2)assessing the scale, scope, efficacy, and impact of the efforts of the Department to promote technology transfer and private sector engagement at the National Laboratories; and
 (3)making recommendations on ways in which the Department could improve the activities described under paragraph (1).
				